Name: Council Regulation (EEC) No 1205/83 of 17 May 1983 fixing the target price for milk and the intervention prices for butter, skimmed-milk powder and Grana Padano and Parmigiano Reggiano cheeses and the guarantee threshold for the 1983/84 milk year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 21 . 5 . 83 Official Journal of the European Communities No L 132 / 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1205 / 83 of 17 May 1983 fixing the target price for milk and the intervention prices for butter , skimmed-milk powder and Grana Padano and Parmigiano Reggiano cheeses and the guarantee threshold for the 1983 / 84 milk year products , and in particular to the prices for beef and veal , and be consistent with the desired general pattern of cattle farming; whereas it is also necessary , in fixing that price , to take account of the Community's efforts to establish a long-term balance between supply and demand on the milk market , allowing for external trade in milk and milk products ; Whereas the intervention prices for butter and for skimmed-milk powder are intended to contribute to the achievement of the target price for milk ; whereas it is necessary to determine price levels in the light of the overall supply and demand situation on the Community market in milk and the opportunities for disposal of butter and skimmed-milk powder on the Community and world markets ; THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , and in particular Article 43 thereof, Having regard to Council Regulation (EEC) No 804 / 68 of 27 June 1968 on the common organization of the market in milk and milk products (*), as last amended by Regulation (EEC) No 1183 / 82 ( 2 ), and in particular Articles 3 (4 ) and 5 ( 1 ) thereof, Having regard to the proposal from the Commission ( 3 ), Having regard to the opinion of the European Parliament ( 4 ), Having regard to the opinion of the Economic and Social Committee ( 5 ), Whereas , when fixing the common agricultural prices , account should be taken of the objectives of the common agricultural policy and of the contribution which the Community wishes to make to the harmonious development of world trade ; whereas the objectives of the common agricultural policy are in particular to secure a fair standard of living for the agricultural community and to ensure that supplies are available and that they reach the consumers at reasonable prices ; Whereas the target price for milk should bear a balanced relationship to the prices for other agricultural Whereas the intervention prices for Grana Padano and Parmigiano Reggiano cheeses must be fixed in accordance with the criteria laid down in Article 5 ( 2 ) of Regulation (EEC) No 804 / 68 ; Whereas milk deliveries to the dairies in 1982 have exceeded the guarantee threshold fixed in Article 2 of Regulation (EEC) No 1184 / 82 ( 6 ) for the 1982 calendar year ; whereas the excess quantity has been estimated at 3,0% ; whereas the intervention prices should therefore be reduced by that percentage ; Whereas , in accordance with Article 5b of Regulation (EEC) No 804 / 68 , a guarantee threshold is to be fixed for milk at a level equal to the quantity of milk supplied to undertakings treating or processing milk in 1981 plus an annual increment of 0,5 % which may be considered a normal increase ; t 1 ) OJ No L 148 , 28 . 6 . 1968 , p. 13 . ( 2 ) OJ No L 140 , 20 . 5 . 1982 , p. 1 . ( 3 ) OJ No C 32 , 7 . 2 . 1983 , p. 54 . ( 4 ) OJ No C 96 , 11 . 4 . 1983 , p. 54 . ( s ) OJ No C 81 , 24 . 3 . 1983 , p. 6 . ( 6 ) OJ No L 140 , 20 . 5 . 1982 , p. 2 . No L 132 / 2 Official Journal of the European Communities 21 . 5 . 83 Whereas provision should be made for appropriate measures to be adopted if the guarantee threshold is exceeded , in the interests of covering the cost of marketing the excess milk supply , Article 2 In calendar year 1983 , the guarantee threshold referred to in Article 5b of Regulation (EEC) No 804 / 68 shall be fixed at the level of the quantity of milk supplied to undertakings treating or processing milk in calendar year 1981 , increased by 1 % .HAS ADOPTED THIS REGULATION : Article 1 For the 1983 / 84 milk year , the target price for milk and the intervention prices for milk products shall be as follows : Article 3 If it is found that the quantity of milk supplied by Community producers exceeds the guarantee threshold referred to in Article 2 , the Council , acting on a proposal from the Commission , shall adopt appropriate measures to offset the additional expenditure . ECU/100 kg ( a ) target price for milk ( b ) intervention price : butter skimmed-milk powder Grana Padano cheese :  of an age of between 30 to 60 days  of an age of at least six months Parmigiano Reggiano cheese of an age of at least six months 27,43 357,86 149,64 361,28 439,53 480,26 Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities . It shall apply with effect from 23 May 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 17 May 1983 . For the Council The President I. KIECHLE